COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-10-00296-CV
Style:                              Latrice Williams
                                    v. Dana Lee
Date motion filed*:                 August 27, 2013
Type of motion:                     Motion to stay appeal pending resolution of petition for writ of mandamus in the Supreme
                                    Court of Texas
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                            Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant filed a “Response to First Court of Appeals Motion to Dismiss for Failure to Prosecute,”
          requesting that the Court stay appellant’s appeal pending resolution of her petition for writ of mandamus
          in the Supreme Court of Texas. Appellant’s motion is denied. See TEX. R. APP. P. 52.10.




Judge's signature:       /s/ Evelyn V. Keyes
                                                                   the Court

Panel consists of        ____________________________________________

Date: October 10, 2013




November 7, 2008 Revision